ACCEPTED
                                                                                                                                                          01-15-00691-CV
                                                                                                                                           FIRST 8/6/2015
                                                                                                                                                    COURT5:16:02    PM
                                                                                                                                                            OF APPEALS
                                                                                                                           Chris Daniel - District Clerk Harris County
                                                                                                                                                       HOUSTON,     TEXAS
                                                                                                                                              Envelope    No. 6394719
                                                                                                                                                    8/13/2015   3:03:43 PM
                                                                                                                                              By:CHRISTOPHER
                                                                                                                                                   Phyllis Washington
                                                                                                                                                                    PRINE
                                                                                                                                          Filed: 8/6/2015 5:16:02 PMCLERK
                                         Cause No. 2014-32348

INFINITY CAPITAL II, LLC,                                                                                IN   THE DISTRICT COURT
INFINITY CAPITAL, LLC,                                                                                                      FILED IN
                                                                                                                     1st COURT OF APPEALS
LAURIE A. MCRAY,           and                                                                                           HOUSTON, TEXAS
MCRAY MONEY MANAGEMENT, LLC,                                                                                         8/13/2015 3:03:43 PM
                                                                                                                     CHRISTOPHER A. PRINE
        Plaintiffs,                                                                                      HARRIS   COUNTY, TEXAS
                                                                                                                             Clerk
                                                      €A®fO'>00=¢O'300=b(7>K7J€0i€0>€OJ€0J@>




V.


STRASBURGER & PRICE, LLP,
       Defendant.                                                                                       281“ JUDICIAL DISTRICT



                                 PLAINTIFF S’ NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:
       COME NOW, Plaintiffs INFINITY CAPITAL                                                   II,   LLC, INFINITY CAPITAL, LLC, LAURIE

A.   MCRAY,    and    MCRAY MONEY MANAGEMENT, LLC, pursuant to Rule 25.1 of the Texas
Rules of Appellate Procedure, and ﬁle         this   Notice of Appeal, and in support hereof would

respectﬁllly   show   as follows:


        1.       Plaintiffs   INFINITY CAPITAL II, LLC, INFINITY CAPITAL, LLC, LAURIE A.

MCRAY, and MCRAY MONEY MANAGEMENT, LLC, desire to appeal from the Final Judgment
signed by this Court on July 24, 2015.

       2.        Plaintiffs appeal to either the First or the Fourteenth                                        Court of Appeals.
         ~~
Respectfully submitted,

BANNWART & ASSOCI          ~   ES, P.C.




     ~ANTHON
                                          >>—._
                   L.   BANNWART
       StateB     0.    00792344
       H.   E   RSON GROGRO
       StateBar No.: 24087634
      7322 Southwest Freeway, Ste. 1510
      Houston, Texas 77074
      Tel:    (713) 807-0020
      Fax:    (713) 807-0040
      anthon1@bannwartlawf1rm.com
      emexson.         bannwaxtlawﬁrmcom

ATTORNEYS FOR PLAINTIFFS
  LOCAL RULE NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS
        As required by the Local Rules Relating to Assignment of Related Cases to and                    Transfers

of Related Cases between the    First   and Fourteenth Courts of Appeals,            I   certify that the following


related appeal or original proceeding has been previously ﬁled in either the First or Fourteenth Court


of Appeals:


               Caption:                                        LLC, Inﬁnity Capital, LLC, Laurie
                                                 Inﬁnity Capital      II,

                                                A. McRa1, and McRay Money Management, LLC,
                                                Appellants   v.   Strasburger        & Price. LLP     Appellee

               Trial   Court case number:       2014-32348

               Appellate Court
               case number:                     01-14-00841-CV



       SIGNED this      é //day of %/gt/V                                       ,   2015

                                                        BANNWART & ASSOCIATES, P.C.




                                                        ATTORNE
                                                                  ANTHO Y L. BANNWART
                                                                  ~




                                                                            ~


                                                                            S   FOR PLAINTIFFS
                                                                                                          ~
                                          CERTIFICATE OF SERVICE

          This   is to certify   that a true   and correct copy of the above and foregoing      Plaintiffs’   Notice

of Appeal has       this   day been sent by electronic delivery and/or Certiﬁed Mail, Return Receipt

Requested, and/or via facsimile to the following counsel of record: Mr. Gary                Siller,   of Strasburger

& Price, LLP, attorney of record for STRASBURGER & PRICE, Defendant, located at 909 Fannin
St.,   Suite 2300, Houston, Texas 77010, (713) 951-5660.

                             /' /5
          SIGNED this                day of       /4449;                        ,   20/37

                                                               BANNWART & ASSOCIATES, P.C.



                                                                      ANTH           Y L. BANNWART
                                                               ATTORNE      S   FOR PLAINTIFFS